



Exhibit 10.1


DEFERRED STOCK UNIT AGREEMENT
FOR OUTSIDE DIRECTORS




Non-transferable


G R A N T T O


(Name)
(the “Grantee”)




by Lowe’s Companies, Inc. of units representing the right to receive


(Number of Units)


shares of its Common Stock, $0.50 par value


pursuant to and subject to the provisions of the Lowe’s Companies, Inc. 2006
Long Term Incentive Plan, as amended and restated, and to the terms and
conditions set forth on the following page.


IN WITNESS WHEREOF, Lowe’s Companies, Inc., acting by and through its duly
authorized officer, has caused this Agreement to be executed as of the Award
Date.


 
LOWE’S COMPANIES, INC.
 
 
 
By: ______________________________________
 
Ross W. McCanless
 
Executive Vice President, General Counsel and Corporate Secretary
 
 
 
Award Date:  (Date)
 
 
 
Accepted by Grantee: __________________________
 
                                                        Name






--------------------------------------------------------------------------------





TERMS AND CONDITIONS


1.
Grant of Units. Lowe’s Companies, Inc. (the “Company”) hereby grants to the
Grantee named on Page 1 hereof (“Grantee”), subject to the restrictions and the
other terms and conditions set forth in the Lowe’s Companies, Inc. 2006 Long
Term Incentive Plan, as amended and restated (the “Plan”) and in this award
agreement (this “Agreement”), deferred stock units (the “Units”) representing
the right to receive the number of shares indicated on Page 1 hereof of the
Company’s Common Stock (the “Shares”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.



2.
Vesting of Units. All Units granted pursuant to this Agreement shall be
immediately one hundred percent (100%) vested in the Grantee on the Award Date.



3.
Deferral Account; Dividend Units. The Units shall be credited to a bookkeeping
account in the name of the Grantee on the books and records of the Company (the
“Deferral Account”). Within thirty (30) days after the payment date of any cash
dividend with respect to shares of Common Stock of the Company, the Grantee’s
Deferral Account shall be credited with the number of additional Units
determined by dividing (a) the product of the total number of Units credited to
the Grantee’s Deferral Account as of the record date for such dividend
multiplied by the per share amount of the dividend by (b) the Fair Market Value
of a share of Common Stock on such record date (the “Dividend Units”). Dividend
Units shall be immediately one hundred percent (100%) vested in the Grantee when
credited to the Grantee’s Deferral Account.



4.
Receipt of Shares. The Company will issue the Shares, plus any additional shares
of Common Stock of the Company represented by Dividend Units credited to the
Grantee’s Deferral Account, to the Grantee, or in the event of the Grantee’s
death to the Grantee’s estate, as soon as practicable following the Grantee’s
termination of service as a member of the Board of Directors of the Company. The
form of payment shall be one share of the Company’s Common Stock for each Unit
credited to the Grantee’s Deferral Account and cash for any fractional Unit.
Distribution shall be made in a single sum payment of shares and cash.



5.
Limitation of Rights. The Units and Dividend Units do not confer to Grantee any
rights of a shareholder of the Company unless and until shares of Common Stock
of the Company are in fact issued to the Grantee in connection herewith.



6.
Restrictions on Transfer and Pledge. No right or interest of the Grantee in the
Units and Dividend Units may be pledged, encumbered, or hypothecated to or in
favor of any party other than the Company or an affiliate, or shall be subject
to any lien, obligation, or liability of Grantee to any other party other than
the Company or an affiliate.



7.
Plan Controls. The terms contained in the Plan (including without limitation
provisions regarding changes in capital structure of the Company) are
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Agreement, the provisions of the Plan shall be controlling and
determinative.



8.
Successors. This Agreement shall be binding upon any successor of the Company,
in accordance with the terms of this Agreement and the Plan.



9.
Severability. If any one or more of the provisions contained in this Agreement
are invalid, illegal or unenforceable, the other provisions of this Agreement
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.



10.
Notice. Notices and communications under this Agreement must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:



Lowe’s Companies, Inc.
1000 Lowes Boulevard
Mooresville, NC 28117
Attn: Executive Vice President, General Counsel and Corporate Secretary


or any other address designated by the Company in a written notice to Grantee.
Notices to the Grantee will be directed to the address of the Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.





